DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.  Applicant’s previous election of Group I, claims 1-3 and 13 still applies and claims 4-12, 14-20 remain withdrawn.
Response to Amendment
Applicant’s amendment of 10/12/2022 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markovich et al. (U.S. 2006/0199911).
Regarding claims 1-3 and 13, Markovich teaches a crosslinkable polymer comprising hydrolyzable silane groups as claimed. 
First, the claims recite “obtained from reaction of” which makes the reaction limitations product by process limitations that have limited patentable weight.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
In Markovich, the polymer is crosslinkable via grafting, e.g., vinyltriethoxysilane (as in claim 2) onto a single ethylene octene copolymer with a MFR (melt index) measured under the claimed conditions of, e.g., 9g/10min (within the disclosed range) (See abstract, [0213]-[0217], [0038], [0094], [0118], [0311]).  In this embodiment, even though a single copolymer is used instead of the copolymer blend as claimed, the single copolymer has the same MFR, e.g., a blend of equal parts (50/50 and within claims 3 and 13) of copolymers with MFR’s above and below 9g/min, e.g., 8 and 10 MFR.  In other words, Markovich teaches forming a crosslinkable polymer formed from vinyltriethoxysilane and a single ethylene octene copolymer that is equivalent to (or hypothetically obtainable by) the claimed reaction product of vinyltriethoxysilane and two ethylene octene copolymers, as claimed.  
Second, even if the claimed reaction product limitation was given full patentable weight, Markovich also teaches the same reaction as claimed because it explicitly teaches that two copolymers may be included in the composition and reacted with the vinyltriethoxysilane grafting compound wherein the two copolymers may both be ethylene octene copolymers, they may be combined in ratios overlapping the claimed range of claims 3 and 13, and they may have different MFR’s within the overall MFR range that overlaps the claimed ranges (such that it would be obvious to select MFR’s below 8 and above 10 for the two copolymers) ([0015]-[0016], [0048], [0094]).  In addition to the above being obvious based on the overlapping ranges of MFR, Markovich also provides examples of suitable different MFR’s to use for the two copolymers (5 and 15) that are within the claimed ranges and these examples would have been obvious to use for the general first and second ethylene octene copolymers in Markovich because they are exemplified as providing the desired properties ([0387], Table 13, first inventive polymer composition).
In light of the overlap between the claimed polymer and that disclosed by Markovich, it would have been obvious to one of ordinary skill in the art to use a copolymer that is both disclosed by Markovich and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
As explained above, the ethylene octene copolymer would consist of the claimed repeating units in the backbone chain, as claimed.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant begins with a discussion of the beneficial effects of using the claimed copolymer in a multilayer composition for photovoltaics.  This is noted with appreciation but the present claims are directed to the copolymer, not the multilayer composition or a photovoltaic device.
It is noted that Applicant has replaced “obtainable” with “obtained” but the claims are still almost entirely product by process limitations (via the “reaction of” limitation) and there is still no evidence that a copolymer with a MFR in between the two recited ranges would be different than a blend of copolymers at each range endpoint (even though this is moot because even if the product by process limitation was given weight, the prior art still renders this obvious as explained below).  
The declaration and the present disclosure in general does not provide any evidence comparing a 50/50 blend of MFR 8 and MFR 10 copolymers to a MFR 9 copolymer as explained in the rejection because the tested individual copolymers in the declaration and disclosure do not include any copolymers with a MFR between the two claimed ranges (instead the MFR’s appear to be 5, 30, 15, 35, and 13).  The claims would encompass a 50/50 blend of 8 MFR and 10 MFR copolymers (or technically 7.9 and 10.1 based on the “lower than” and “greater than” limitations) which does not appear distinct from a single 9 MFR copolymer because the average MFR of the blend would also be 9.  Applicant provides various diagrams and illustrations to demonstrate the difference in using a blend of high and low MFR copolymers to distinguish these reactants from a single copolymer with a MFR between the high and low values, however this assumes that every polymer chain within a polymer ingredient (e.g., c1 or c2) has the same MFR properties as the respective overall polymer ingredient, when in fact a polymer composition with a given MFR will have a multitude of polymer chains with MFR values above and below the MFR of the overall polymer composition.  For instance, the c1 polymer ingredient with a MFR of, e.g., 8 would include a multitude of polymer chains that each have MFR values above and below 8, averaging out to an overall MFR of 8 (i.e., such a c1 polymer ingredient with a MFR of 8 would not include only identical polymer chains with a MFR of exactly 8).  Therefore, combining 50/50 c1 and c2 would result in a blend with an overall MFR based on averaging the MFR of polymer chains in c1 (including polymer chains above and below 8) and the MFR of polymer chains in c2 (including polymer chains above and below 10), which would result in an overall MFR of the blend of about 9.  There is still no evidence to indicate that such a 50/50 blend of c1 and c2 would produce a different reaction product compared to using a single polymer ingredient with a MFR of 9 (given that such a polymer would also have a multitude of polymer chains above and below 9).  
Applicant argues that there is evidence that a combination of copolymers has different properties compared to a single copolymer but (as explained above) the tested single polymers are not in between the claimed ranges for MFR and the product by process rationale above is based on a single copolymer with a MFR between the two claims compared to two copolymers with respective MFR’s at the claimed range endpoints.
All the above is moot given that Markovich renders obvious a blend of c1 and c2 copolymers.  
Applicant argues that the claimed C6-C10 ethylene copolymer is distinguished over a copolymer of ethylene and butene but Markovich is not limited to butene and clearly teaches ethylene octene copolymers as in the present examples such that it is unclear why Applicant is arguing for a distinction relative to an ethylene butene copolymer.
Applicant also argues that the ranges in Markovich are too broad to render obvious the claimed ranges.  However, the ranges in Markovich are not so broad as to render the claims non-obvious.  In particular, the preferred amounts in Markovich for the polymers in the blend closely match the claimed ratio of amounts.  Second, the preferred range of MFR’s from which these two copolymer may be selected is not so broad as to render the claimed ranges non-obvious, especially because Markovich shows that 5 and 15 were suitable/preferred values within the generally disclosed range via the examples.  As noted by Applicant, these examples may each only include one type of copolymer, not a blend, but the general disclosure in Markovich shows that such polymers may be used singly or in a blend and the examples provide an indication that such MFR’s are suitable for such polymers, such that there is more than sufficient basis to render obvious the combination of the polymers in the examples of Markovich.
Even if (arguendo) there were no examples of copolymers in Markovich with MFR’s inside the claimed ranges, the range of MFR for the polymer in Markovich [0094] is close enough to the claimed ranges that it renders obvious the claimed combination of copolymer with the claimed MFR’s (given that Markovich clearly teaches that the second copolymer may also be an ethylene alpha olefin interpolymer as discussed in [0094]).  
Applicant argues that the examples are not crosslinkable as claimed but Markovich clearly teaches that the same type of vinyltrialkoxysilane as in the present examples may be used in the polymer blend (i.e., Markovich is not limited to the examples).  Just because Markovich does not disclose an example with all of aspects a), b) and c) (as noted at the bottom of page 11 of Applicant’s remarks) does not change the fact that Markovich renders obvious each of a), b) and c) in the overall disclosure.
The above prima facie obviousness provided by Markovich may be rebutted by a showing of unexpected results, but the provided data (including the declaration) is not sufficient in this regard.
First, the provided data includes comparisons based on a blend of high/low MFR copolymers compared to using high/low MFR copolymer individually which does not represent Markovich as the closest prior art because Markovich clearly teaches a blend of copolymer with different MFR’s.  Applicant is not required to test the invention to itself but it appears that the relative amount of the copolymers and the relative MFR’s of the copolymers in the blend would be the critical aspect of the unexpected results to hypothetically distinguish over Markovich’s generic blend with overlapping ranges.  In this regard, Example A in the declaration which has a blend of copolymer with a ratio outside the claimed range is relevant, but there does not appear to be a corresponding comparative example on the other end of the ratio range (i.e., Example A has 80/20 low/high MFR copolymer blend but there is no comparative example on the other side of the claimed ratio, e.g., an example with a 20/80 low/high MFR copolymer blend).  
Second, even if there was an additional comparative example to demonstrate the criticality of the claimed 30:70-70:30 ratio (i.e., a comparative example for both endpoints of the ratio), the claims are still not commensurate in scope.  For example, the inventive examples all appear to be ethylene octene copolymers whereas the claims allow for ethylene/hexene and /heptene copolymers as well as ethylene/decene copolymers.  Given that Applicant has stated that ethylene butene copolymers have different properties than ethylene octene, it would appear that hexene and decene would also have different properties compared to octene (and thus the examples are not representative of the different types of copolymers within the claimed scope).  The ratio of ethylene to other alpha olefin is also unlimited in the claims whereas the examples appear to use a particular ratio.
The amounts of the copolymers in the examples is also not commensurate with the claims because the examples all appear to use more of the low MFR copolymer or a 50/50 ratio whereas the claims allow for a 30/70 ratio of low to high MFR copolymers.
The MFR’s of the claims are also not commensurate with the examples because the claims encompass low MFR’s as low as 0.1, whereas the lowest example appears to be 5, and the claims have no limit on the high MFR range, whereas the highest example appears to be 30.  The 8 and 10 MFR endpoints of the two ranges also does not appear to be commensurate because closest high and low MFR’s to the claimed endpoints appears to be 5 and 15 MFR without any indication that a combination of much closer MFR’s (e.g., 8 and 10 as in the claims) would produce the same type of unexpected results.
The claims are also not commensurate in scope in terms of the type and amount of the vinyl silane compound.
Applicant argues that the declaration states that the claims are commensurate in scope with the data but there is no rationale or explanation to support this broad conclusory statement and it is not persuasive.  The data does not need to cover all of Applicant’s claimed embodiments, but there must be some objective basis to conclude that the tested embodiments are representative of the broader claimed scope and there is no such basis on record.
Applicant argues that there is no motivation to achieve the claimed properties with a reasonable expectation of success.  It is unclear what properties Applicant is referring to in the claims but if MFR is being referenced there is not doubt as to an expectation of success of achieving the MFR’s within the range taught by Markovich.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787